Judge CRISWELL,
specially concurring.
I agree with the majority that Portz was a tenured teacher. However, I reach this conclusion for a slightly different reason than that adopted by the majority.
As the majority notes, § 22-63-112(1) contains a caveat that § 22-63-112 “shall not apply to a ... substitute teacher.” It then says that “in no event” shall tenure be denied to a teacher who complies with the employment requirements of § 22-63-112(1). The majority interprets this latter phrase as creating an exception to the general caveat that § 22-63-112 is not to be applied to a substitute teacher. And, they may well be right.
However, I am convinced that, even if the majority’s interpretation of § 22-63-112(1) is faulty in this respect, the provisions of that statute would still apply to Portz because he was not a “substitute teacher” under the statutory definition of that term during the 1988-1989 school year.
As I read § 22-63-102(8), which defines the term “substitute teacher,” such a teacher is one who teaches less than 90 days on a single assignment or less than 110 days on two or more assignments during any school year. Portz taught more than 110 days during the 1988-89 school year; he was not, therefore, a substitute teacher during that year, and the caveat to § 22-63-112(1) is not applicable to him.
Hence, because Portz taught during the last 90 days of the school year, and he was not a substitute teacher during that year, he must be considered as having taught a full academic year for purposes of tenure acquisition. This being so, he could not be terminated except pursuant to the procedures established for the termination of a tenured teacher.